DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/19/2019.

Information Disclosure Statement
No information disclosure statement(s) (IDS) has been submitted prior the mailing date of this Office Action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because of the use of legal phraseology and because of the use phrases which can be implied, such as, “The process relates…” in line 1 and “the present process relates…” in line 3.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 2, it is unclear what the terms “conventional” entails thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the term will be ignored.
Regarding Claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida et al. - (US6233961), in view of Thai Hotel Business - (Non-Patent Literature, NPL), hereinafter referred to as “Ashida” and “Thai” respectively.

Regarding Claim 1, Ashida discloses a method of using a composition in refrigeration circuits (Figure 3) comprising: 
a) adding a composition (refrigerant composition from cylinder 31) to the low-pressure side (40A, Column 7, ~lines 9-15) of a refrigeration circuit (10); and 
b) operating the refrigeration circuit to alter the temperature of a space (space conditioned by indoor unit U2).
Ashida fails to teach wherein the composition is a catalyzed graphene and nanoparticles reacting agent. 
However, Thai teaches (English translation starting on Page 3, disclosure under heading “Nano LiquiTec Reduces Expense for Refrigerators of Hotel’s Restaurants”) the use of a catalyzed graphene and nanoparticles reacting agent (Page 3, 4th Paragraph, lines 1-3: Capacity of Nano LiquiTec With energy saving capacity when using Nano LiquiTec in associated with Graphene Dynamics, it can save energy expense up to 25% in term of cooling generating session...) in refrigeration (Page 3, 6th Paragraph, lines 1-4: Nano LiquiTec can be used with Heating Ventilating and Air Conditioning (HVAC) systems) for the purpose of reducing energy consuming expenses associated with the operation of the refrigeration circuit (Page 3, 6th Paragraph, lines 3-5), ultimately promoting the ability to use the refrigeration circuit continuously. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the method of Ashida, by employing a catalyzed graphene and nanoparticles reacting agent as the composition, as taught by Thai, for the purpose of reducing energy consuming expenses associated with the operation of the refrigeration circuit, ultimately promoting the ability to use the refrigeration circuit continuously.
Regarding Claim 3, Ashida as modified teaches the method of using catalyzed graphene and nanoparticle reacting agent in refrigeration circuits of claim 1 and further teaches wherein the refrigeration circuit comprises an air conditioning heat pump (Ashida, Column 12 lines 18-24, ...a heat pump type air conditioner...).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Thai, and further in view of Adachi - (US6026649), hereinafter referred to as “Adachi”.

Regarding Claim 2, Ashida as modified teaches the method of using catalyzed graphene and nanoparticle reacting agent in refrigeration circuits of claim 1 and further teaches wherein the refrigeration circuit comprises a compressor (15/22). 

However, Adachi teaches that compressors in refrigeration circuit are typically oil lubricated (Adachi Column 2 lines 41-45) for the purpose of enhancing the durability of the compressor via lubrication, particularly of sliding parts of the compressor (Adachi Column 2 lines 1-10), ultimately increasing longevity of the compressor and saving money by delaying the need to replace the compressor. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Ashida, by employing an oil lubricated compressor, as taught by Adachi, for the purpose of enhancing the durability of the compressor via lubrication, particularly of sliding parts of the compressor, ultimately increasing longevity of the compressor and saving money by delaying the need to replace the compressor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Thai, and further in view of Conry - (US2005/0223737), hereinafter referred to as “Conry”.

Regarding Claim 4, Ashida as modified teaches the method of using catalyzed graphene and nanoparticle reacting agent in refrigeration circuits of claim 1 but fails to teach wherein the refrigeration circuit comprises an oil-less air conditioning system such as those with magnetic bearings. 
However, Conry teaches (Figure 2) a refrigerant circuit (200) comprising a compressor (201). In particular, Conry teaches that the compressor is an oil-less (Paragraph 0044) for the purpose of allowing the use of advanced refrigerants, and permitting very high rotational speeds, thereby resulting in substantially improved operating efficiencies compared to conventional systems (Paragraph 0044). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to further modify Ashida, by employing an oil-less compressor such as those with magnetic bearings, as taught by Conry, for the purpose of allowing the use of advanced refrigerants, and permitting very high rotational speeds, thereby resulting in substantially improved operating efficiencies compared to conventional systems.
Ashida as modified would result in the refrigeration circuit being an oil-less air conditioning system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763